Citation Nr: 1807411	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  10-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected left shoulder disability and/or service-connected lumbar spine disability. 

2.  Entitlement to service connection for a left arm or wrist disability, to include as secondary to the service-connected left shoulder disability and/or service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1981 to February 1991.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in June 2011. 
 
The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current cervical spine and left arm disabilities are due to his active service, and in the alternative, the result of his service-connected left shoulder and lumbar spine disabilities, respective.  In this regard, with respect to the cervical spine, the Veteran noted that he had a serious left shoulder injury during service.  He reported that he injured his cervical spine at the same time as the in-service left shoulder injury.  He also asserted that his current cervical spine and left arm conditions are due to his service-connected left shoulder and/or lumbar spine disabilities, as the service-connected disabilities caused resulted in addition cervical and left arm strain.  The Veteran reported ongoing left arm pain and numbness that radiated to his hand, as well as a lack of arm flexibility and mobility.   

Post-service treatment records include a January 2011 private record from M.M., D.O.  M.M. examined the Veteran and noted the Veteran's complaint of neck pain that radiated down his left arm into his fingers and hand.  The Veteran reported that he often dropped things out of his left hand.  M.M. diagnosed cervical strain, lumbar shoulder impingement, and carpal tunnel syndrome.  A February 2011 private MRI (magnetic resonance image) of the cervical spine resulted in a possible syrinx or cord cyst, narrowing of C3 through C6 with moderate canal stenosis, central protrusion of the C3-4 disc, central protrusion of the C5-6 disc superimposed on diffuse bulge, and left-sided disc osteophyte complex at the C6-7 level.  A September 2014 private MRI of the cervical spine resulted in the aforementioned findings, and note the Veteran's report of neck pain.  

The Veteran underwent a VA examination in March 2011, during which cervical spine strain and left arm limitation of motion were diagnosed.  The examiner opined that the Veteran's current cervical spine and left arm disorders were "less likely" due to the service-connected left shoulder and lumbar spine disabilities.  In providing these opinions, the examiner found that the Veteran's current symptoms, to include left arm and neck pain, were due to his abnormal cervical spine.  The examiner concluded that the service-connected lumbar spine disability did not cause symptoms in the Veteran's upper extremities.  

The March 2011 VA opinion is inadequate for the purposes of adjudicating the appeal, as the aforementioned examiner failed to provide any etiology for the Veteran's current cervical spine disorder.  

The examiner also did not address whether the current cervical disorder was directly related to the Veteran's service or whether it was caused or aggravated by the service-connected left shoulder and/or lumbar spine disabilities.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, although the examiner found that the Veteran's current left arm limitation of motion was the result of his abnormal cervical spine, he failed to provide any etiology for the Veteran's current left wrist diagnosis of carpal tunnel syndrome diagnosed in January 2011, during the period of the appeal. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a medical opinion addressing the etiology of the Veteran's current cervical spine disorders and left arm/wrist disorders is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record and the examination results, the examiner should identify all cervical spine and left wrist/arm disorders that have been present during the entire period of the claim.  With respect to each such disorder, to include cervical spine strain and left carpal tunnel syndrome, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the cervical spine and left wrist/arm disorders were caused or permanently worsened by the Veteran's service-connected left shoulder and/or lumbar spine disabilities.  
 
If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




